Citation Nr: 0302388	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  96-20 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right ankle 
disability.  

(The issue of entitlement to an increased (compensable) 
evaluation for service-connected facial laceration over the 
left eye, will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1984 to October 
1987.  The veteran also had periods of active and inactive 
duty for training from 1987 to 1992.  

By rating action in March 1991, the RO, in part, denied 
service connection for a right ankle disability.  The veteran 
and his representative were notified of this decision and did 
not appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from July 1995 and March 1996 
rating decisions.  In July 1995, the RO found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a right ankle disability.  In March 
1996, the RO again found that found that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a right ankle disability, and further 
denied the claim for an increased rating for residuals of a 
facial laceration over the left eye.  In January 1998, a 
hearing was held at the RO before the undersigned member of 
the Board.  The Board remanded the appeal to the RO for 
additional development in June 1998.  

With respect to the issue of an increased rating for a facial 
laceration over the left eye, the Board is undertaking 
additional development on pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  38 
C.F.R. § 20.903 (2002).  After giving notice and reviewing 
the veteran's response to the notice, the Board will prepare 
a separate decision addressing this issue.  




FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  Service connection for a right ankle disability was 
finally denied by an unappealed rating decision by the RO in 
March 1991.  

3.  The additional evidence received in connection with the 
veteran's request to reopen the claim of service connection 
for a right ankle disability is either cumulative of evidence 
already of record or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The March 1991 rating decision that denied service 
connection for a right ankle disability is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(2002).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for a right ankle 
disability.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5108, 5126 (West 1991 & Supp. 2002); C.F.R. 
§§ 3.104(a), 3.156(a), 20.1105 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
was signed into law.  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate his claim.  The Statement 
of the Case, issued in April 1996 and in the October 2002 
supplemental statement of the case provided notice to the 
veteran of the evidence of record regarding his claim and why 
this evidence was insufficient to award the benefit sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  VA has also provided the veteran with a VA 
examination.  The veteran has also been afforded a Travel 
Board hearing before the undersigned Member in January 1998.  
Correspondence sent to the veteran in July 1998, October 
2000, July 2002, September 2002 informing him of VCAA and 
describing whose responsibility it was to obtain needed 
records and of what evidence was still needed.  The veteran 
subsequently submitted medical evidence in support of his 
claim.  Because no additional evidence has been identified by 
the veteran as being available but absent from the record, 
the Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Additionally, it should be noted that the Board remanded the 
appeal to the RO in June 1998, in part, to attempt to obtain 
the service medical records for the veteran's periods of 
active and inactive duty for training.  Attempts were made to 
obtain records from the veteran's last reserve duty station.  
A response from the National Personal Records Center (NPRC) 
in October 1998 was to the effect that no additional service 
medical records were on file at that facility.  The record 
also shows that the veteran's spouse's service medical 
records were obtained and reviewed (veteran claimed that he 
was treated while he was a dependent in 1988).  However, 
there were no medical records pertaining to the veteran in 
her file.  (The spouse's records were returned to NPRC.)  A 
response to an inquiry for records from the 326 LG GRP, HHC 
Spt Area, received in November 2000, was to the effect that 
the veteran was not assigned to that command.  A response 
from Military Archives, Topeka, Kansas in August 2002, was to 
the effect that a search for records on microfilm pertaining 
to the veteran was negative.  

In this case, no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim.  Thus, the VA has met its duty to assist under the 
VCAA.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  

Factual Background & Analysis

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2002).  

As noted above, service connection for a right ankle 
disability was denied by the RO in March 1991.  In the 
absence of a timely appeal, that decision became final.  In 
order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  

New and material evidence is defined by regulations as 
evidence which has not previously been submitted; that bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2002).  

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, VA 
reopens the claim and evaluates the merits after ensuring 
that the duty to assist has been fulfilled.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  

The evidence of record at the time of the final rating 
decision that denied service connection for a right ankle 
disability included the veteran's service medical records.  
On his original application for VA compensation, received in 
August 1990, the veteran did not indicate that he had any 
medical treatment for his right ankle since his discharge 
from military service.  

The service medical records show that the veteran was treated 
for a right ankle sprain in June 1987.  Consideration was 
given to a possible fracture of the ankle, but x-ray studies 
showed no evidence of a fracture or dislocation.  There was 
marked swelling around the lateral malleolar region, and the 
assessment was an ankle sprain.  The right ankle was put in a 
short leg walking cast.  When seen in July 1987, the right 
ankle was not tender and there was good range of motion and 
stability in the ankle.  The cast removed and the veteran was 
told that he could increase his activities as tolerated.  

The evidence added to the record since the March 1996 rating 
decision includes VA medical records showing treatment for 
various medical problems from 1991 to 1993, including a right 
ankle sprain in August 1991; an October 1995 VA examination 
report, and a transcript of a personal hearing before the 
undersigned member of the Board at the RO in January 1998.  

The VA medical records show that the veteran was seen at the 
Kansas VAMC emergency room for a swollen right ankle in 
August 1991.  The veteran reported that he fell and twisted 
his ankle the day before.  He complained of mild pain and a 
history of having twisted the ankle in 1987 while in service.  
Following examination, the assessment was moderate sprain of 
the right ankle without fracture.  

VA medical records dated in September and December 1993 show 
treatment for knee problems.  There was no mention of the 
right ankle.  

When examined by VA in October 1995, the veteran reported 
that he fractured his right ankle in service and that the 
ankle was put in a cast for three months.  Following 
examination, the diagnoses included history of right ankle 
fracture with no significant limitations to range of motion.  

At the personal hearing in January 1998, the veteran 
testified that he initially fractured his right ankle during 
a PT test in 1987.  The veteran said that he was told that he 
had a hairline fracture, and that there was a possibility 
that the ankle wouldn't heal correctly and that he would have 
problems with it for the rest of his life.  He testified that 
he wore a cast for three months after the first injury.  He 
said that he reinjured the ankle when he was on active duty 
training in Oklahoma in 1991, and that the ankle was put in a 
cast again.  (T p.11).  The veteran testified that since the 
last injury, he was unable to participate in vigorous 
activities.  

The additional VA medical reports are essentially cumulative 
and redundant of information previously considered.  The 
evidence previously reviewed showed that the veteran was 
treated for a right ankle sprain during service in 1987.  The 
new evidence shows treatment only for an acute right ankle 
sprain in 1991.  Subsequent VA treatment records in 1993 show 
no problems with the right ankle.  Moreover, no significant 
abnormalities in the right ankle were found on VA examination 
in October 1995.  Although the veteran claims that his 
activities were significantly curbed after his right ankle 
injury in 1987, the records show that he continued to 
participate in rigorous activities such as football and 
basketball until he blew out his right knee during a football 
game in 1993.  In any event, the reports of record do not 
medically link the veteran's right ankle complaints to 
service.  As a whole, the additional medical evidence does 
not offer any new probative information relating the 
veteran's current right ankle problems to military service 
and is merely cumulative of evidence already of record.  
While this evidence is new, it is not material to the claim.

As to the veteran's testimony, lay persons are not competent 
to offer medical opinions, nor does such testimony provide a 
sufficient basis for reopening a previously disallowed claim.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  

In summary, the Board finds that the additional evidence is 
not new and material, since it does not include competent 
medical findings linking any current right ankle problems to 
service.  Accordingly, a basis to reopen the claim of service 
connection for a right ankle disorder, has not been 
presented.  




ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a right ankle disability, 
the appeal is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

